DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 03/11/2022 has been review by the examiner in view of prior arts of records Tiscareno et al. (US 2011/0116643 A1) and Usher et al. (US 2020/0275223 A1); and the prior arts of records Tiscareno and Usher fails to teach the cited claim limitations of “replace the first ear tip with a second ear tip”. Tiscareno teaches circuitry in an electronic device and a headset used in evaluating how well the earbuds are sealed to the user's ears. Usher teaches method and system for to determine if an earpiece is sealing within the design specification of a device. However, the combination of Tiscareno and Usher fails to teach the cited claim limitations of “replace the first ear tip with a second ear tip”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 14, 2022
/SIMON KING/Primary Examiner, Art Unit 2653